DETAILED ACTION
Application 16/485527, “Electrolytic Solution, Electrolytic Aqueous Solution, and Power Generating Device”, is the national stage entry of a PCT application filed on 2/13/18 and claims priority from a foreign application filed on 2/17/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/22/19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (WO 2013/027668; citations taken from US 2014/0294707) in view of Ishizawa (USP 5310608).
Regarding claim 1, 9, Hoshino teaches an electrolytic solution (“electrolyte is used in the state of an aqueous solution”, abstract) a comprising: a temperature responsive electrolyte that is an electrolyte whose pKa varies according to temperature (paragraphs [0008, 0089, 0091]); wherein the temperature responsive electrolyte is a molecule that has a polar group, a hydrophobic group, and an ionizable functional group (paragraph [0083]).

Hoshino teaches the electrolyte solution for use in a battery (paragraph [0034], Figure 7), but does not expressly teach the solution further comprising an oxidation-reduction active species; wherein said oxidation-reduction active species is free of a hydroquinone derivative.
In the energy storage device art, Ishizawa teaches a thermoelectric battery (see title) comprising an electrolytic solution (“solution”, c1:25), wherein the electrolyte comprises an oxidation-reduction active species (“redox ion couples which undergo a 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrolytic solution of Hoshino by further including an oxidation-reduction active species for the benefit of providing a thermal battery capable storing charge and providing current to a load during discharge as taught by Ishizawa.   
As an alternative to the just presented TSM rationale for obviousness, such a modification merely requires the combination of elements (e.g. the temperature dependency causing molecule of Hoshino and the charge storing redox couple of Ishizawa) to yield the predictable result of a functional thermoelectric battery.  Thus, the claimed invention amounts to a combination of known elements to yield predictable results, thereby supporting a prima facie case of obviousness in accordance with MPEP 2141.

Regarding claim 10, Hoshino and Ishizawa remain as applied to claim 1.  Hoshino further teaches a power generating device (e.g. Figure 7) that performs power generation by using the electrolytic solution according to claim 1, the power generating device comprising: positive and negative electrodes (items 7); a heating mechanism (item 3); and a cooling mechanism (item 2), wherein the positive electrode and the negative electrode are immersed in the electrolytic solution (see Figure 7), the heating mechanism heats the electrolytic solution that is present in the vicinity of one of the 

Regarding claim 11, Hoshino and Ishizawa remain as applied to claim 10.  Hoshino further teaches wherein the heating mechanism heats the electrolytic solution to a temperature higher than a phase transition temperature of the temperature responsive electrolyte, and the cooling mechanism cools the electrolytic solution to a temperature lower than the phase transition temperature of the temperature responsive electrolyte (this is implied by, or at least obvious in view of, paragraph [0008, 0102], which teaches that the electrolyte exhibits different phases at the cold and hot side of the system). 

Regarding claim 12, Hoshino and Ishizawa remain as applied to claim 10.  Hoshino further teaches (e.g. Figure 7) the system comprising: positive and negative electrode tanks (items 1); and a circulation mechanism (item 6), wherein the electrolytic solution is contained in the positive electrode tank and the negative electrode tank (see Figure 7), the positive electrode is in contact with the electrolytic solution contained in the positive electrode tank and the negative electrode is in contact with the electrolytic solution contained in the negative electrode tank (see Figure 7), the heating mechanism heats either one of the electrolytic solution contained in the positive electrode tank and the electrolytic solution contained in the negative electrode tank and the cooling mechanism cools the other one of the electrolytic solution contained in the positive 

Regarding claim 13, Hoshino and Ishizawa remain as applied to claim 12.  Hoshino further teaches the system comprising: a heat exchange mechanism, wherein the heat exchange mechanism performs heat exchange between the electrolytic solution delivered to the positive electrode tank by the circulation mechanism and the electrolytic solution delivered to the negative electrode tank by the circulation mechanism (the system as depicted in Figure 7 exchanges heat via a convective flow mechanism, evidenced by the supply and subsequent dissolution of the two phases as they enter the opposite tank, as illustrated).

Claims 2, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (WO 2013/027668; citations taken from US 2014/0294707) in view of Ishizawa (USP 5310608) and Liu (US 2019/0341198).
Regarding claim 2, Hoshino teaches an electrolytic solution (“electrolyte is used in the state of an aqueous solution”, abstract) a comprising: a temperature responsive electrolyte that is an electrolyte whose pKa varies according to temperature (paragraphs [0008, 0089, 0091]); wherein the temperature responsive electrolyte is a molecule that has a polar group, a hydrophobic group, and an ionizable functional group (paragraph [0083]).

Hoshino teaches the electrolyte solution for use in a battery (paragraph [0034], Figure 7), but does not expressly teach the solution further comprising an oxidation-reduction active species.
In the energy storage device art, Ishizawa teaches a thermoelectric battery (see title) comprising an electrolytic solution (“solution”, c1:25), wherein the electrolyte comprises an oxidation-reduction active species (“redox ion couples which undergo a reversible charge transfer reaction”, c1:25-26), which is a species that is free of a hydroquinone derivative (e.g. “ferrocyanide and ferricyanide”, c1:33).  Ishizawa further teaches that the presence of the redox couple facilitates storage of charge in a charged state, and flow of current flow through an external load during discharge (c1:48-56).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrolytic solution of Hoshino by further including an oxidation-reduction active species for the benefit of providing a thermal battery capable storing charge and providing current to a load during discharge as taught by Ishizawa.   
As an alternative to the just presented TSM rationale for obviousness, such a modification merely requires the combination of elements (e.g. the temperature dependency causing molecule of Hoshino and the charge storing redox couple of Ishizawa) to yield the predictable result of a functional thermoelectric battery.  Thus, the claimed invention amounts to a combination of known elements to yield predictable results, thereby supporting a prima facie case of obviousness in accordance with MPEP 2141.

Together, Hoshino and Ishizawa teach an electrolytic solution comprising a temperature responsive electrolyte having a pKa which varies with temperature in view of Hoshino and an oxidation-reduction reactive species in view of Ishizawa (e.g. “ferrocyanide and ferricyanide”, c1:33), but does not appear to teach wherein the oxidation-reduction reactive species includes sulfonated anthraquinone or a derivative thereof.
In the energy storage device art, Liu teaches ferrocyanides and anthraquinone as obvious variants for redox couples capable of facilitating charge transfer (paragraph [0042]).
The simple substitution of a first known redox couple taught by Ishizawa (ferrocyanide) an alternative redox couple taught by Chueh (anthroquinone) would merely require the simple substitution of one known redox couple for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141. As to the requirement that the anthroquinone is sulfated anthraquinone, Hoshino teaches that the electrolytic environment may be a sulfated environment (paragraph [0089]); therefore, anthroquinone existing in the sulfated form is an expected consequence.

Regarding claim 23, Hoshino, Ishizawa and Liu remain as applied to claim 1.  Hoshino teaches wherein the temperature responsive electrolyte is a molecule that has a polar group, a hydrophobic group, and an ionizable functional group (paragraph [0083]) as previously described in the rejection of claim 1.

Regarding claim 24, Hoshino, Ishizawa and Liu remains as applied to claim 1.  The limitations of dependent claim 24 are taught or suggested by Hoshino as previously described in the rejection of claims 10.


Claims 14-17, 19-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (WO 2013/027668; citations taken from US 2014/0294707) in view of Ishizawa (USP 5310608) and Chueh (US 2017/0288253).
Regarding independent claim 14 and dependent claim 16, Hoshino teaches an electrolytic solution (“electrolyte is used in the state of an aqueous solution”, abstract) a comprising: a temperature responsive electrolyte that is an electrolyte whose pKa varies according to temperature (paragraphs [0008, 0089, 0091]); wherein the temperature responsive electrolyte is a molecule that has a polar group, a hydrophobic group, and an ionizable functional group (paragraph [0083]).

Hoshino teaches the electrolyte solution for use in a battery (paragraph [0034], Figure 7), but does not expressly teach the solution further comprising an oxidation-reduction active species.
In the energy storage device art, Ishizawa teaches a thermoelectric battery (see title) comprising an electrolytic solution (“solution”, c1:25), wherein the electrolyte comprises an oxidation-reduction active species (“redox ion couples which undergo a reversible charge transfer reaction”, c1:25-26), which is a species that is free of a hydroquinone derivative (e.g. “ferrocyanide and ferricyanide”, c1:33).  Ishizawa further 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrolytic solution of Hoshino by further including an oxidation-reduction active species for the benefit of providing a thermal battery capable storing charge and providing current to a load during discharge as taught by Ishizawa.   
As an alternative to the just presented TSM rationale for obviousness, such a modification merely requires the combination of elements (e.g. the temperature dependency causing molecule of Hoshino and the charge storing redox couple of Ishizawa) to yield the predictable result of a functional thermoelectric battery.  Thus, the claimed invention amounts to a combination of known elements to yield predictable results, thereby supporting a prima facie case of obviousness in accordance with MPEP 2141.

Together, Hoshino and Ishizawa teach an electrolytic solution comprising a temperature responsive electrolyte having a pKa which varies with temperature in view of Hoshino and an oxidation-reduction reactive species in view of Ishizawa (e.g. “ferrocyanide and ferricyanide”, c1:33), but does not appear to teach wherein the oxidation-reduction reactive species is selected from hydroquinone or a hydroquinone derivative.
In the energy storage device art, Chueh teaches ferrocyanides and hydroquinone as obvious variants for redox couples capable of facilitating charge transfer (Table 1; paragraph ).


Regarding claim 15, 17 and 26, the cited art remains as applied to claim 14. As described in the rejection of claim 14, Chueh teaches the use of hydroquinone as the oxidation-reduction reactive species. Hydroquinone is a water soluble compound, thus it would not be expected to precipitate in the electrolytic aqueous solution.
 
Regarding claim 19-22, the cited art remains as applied to claim 1.  The limitations of dependent claims 19-22 are taught or suggested by Hoshino as previously described in the rejection of claims 10-13.
 
Regarding claims 16 and 25, the cited art remains as applied to claims 14 and 15, respectively.  Hoshino teaches wherein the temperature responsive electrolyte is a molecule that has a polar group, a hydrophobic group, and an ionizable functional group (paragraph [0083]) as previously described in the rejection of claim 1.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kang (US 2017/0207378) teaches thermoelectric device technology; Bentien (US 2016/0351938) teaches redox flow battery technology; Friesen (US 2016/0028070 teaches known redox couples.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723